Citation Nr: 0914992	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-36 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
of entitlement to TDIU.

For the sake of clarity, the Board will discuss the 
appellant's prior procedural history.  In May 2004, the RO 
granted the appellant's claim of entitlement to service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating.  The rating decision 
also denied claims of entitlement to service connection for 
prostatitis, arthritis of the hands and arms and coronary 
artery disease (CAD), to include as due to PTSD.  In October 
2004, the appellant submitted a notice of disagreement (NOD) 
with the denial of his claim for CAD, to include as due to 
PTSD.  In February 2005, he submitted a NOD with the 
assignment of a 30 percent disability rating for his PTSD.  
In January 2006, he submitted a NOD with the denial of his 
claim for TDIU.  The appellant did not file a NOD with the 
denial of his CAD and arthritis claims.

In October 2006, the RO issued a statement of the case (SOC) 
pertaining to the issues of CAD, to include as due to PTSD, 
and TDIU.  In November 2006, the appellant submitted a VA 
Form 9 [Substantive Appeal] specifying his desire to appeal 
the denial of his TDIU claim only.  He also requested a Board 
hearing.  

The reason for the delay is unclear, but the RO did not issue 
the appellant a SOC pertaining to his claim for an initial 
disability rating in excess of 30 percent for PTSD until July 
2008.  The appellant did not submit a VA Form 9 to perfect 
his appeal for this issue.  Thus, the issue of entitlement to 
an initial disability rating in excess of 30 percent for PTSD 
is not in appellate status and will not be addressed any 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In August 2008, a statement from the appellant indicated that 
he wished to withdrawn his hearing request.  Accordingly, the 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(e) (2008).


FINDINGS OF FACT

1.  The appellant is service-connected for PTSD, considered 
30 percent disabling.

2.  The appellant's service-connected disability is not of 
such severity as to preclude substantially gainful 
employment, on a schedular or extraschedular basis.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met, including on 
an extraschedular basis.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008, however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008). 

Prior to initial adjudication of the appellant's claim, a 
letter dated in May 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  A notice letter 
dated in October 2006 informed the appellant of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The appellant was not provided 
an examination for his TDIU claim.  As discussed in further 
detail below, the appellant does not meet the schedular 
criteria required for assignment of a TDIU.  See 38 C.F.R. § 
4.16(a) (2008).  An examination is not warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claim

While it is clear that the appellant has alleged his service-
connected PTSD has increased in severity and that he wishes 
to have this alleged increase factored into his claim for 
TDIU, he did not perfect an appeal on this matter.  As such, 
the Board is limited to reviewing the appellant's claim in 
light of the currently assigned 30 percent disability rating 
for his PTSD.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2008).  The Court noted the 
following standard announced by the United States Court of 
Appeals for the Eighth Circuit in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, and 
mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The test 
is whether a particular job is realistically 
within the physical and mental capabilities 
of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a) 
(2008).  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
the combined rating must be 70 percent or more.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

The appellant is service-connected for PTSD, rated as 30 
percent disabling.  He does not meet the schedular 
requirements noted above.  See 38 C.F.R. § 4.16(a) (2008).

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the appellant's claim for a total rating 
based on unemployability due to a service-connected 
disability should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  

The appellant has not presented competent evidence to support 
the premise that his service-connected PTSD has resulted in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  The Board certainly 
recognizes the appellant's inability to work; however, this 
is not due to a service-connected disability.  Social 
Security Administration (SSA) records indicate that the 
appellant was awarded benefits for the primary disability of 
CAD, with depressive disorder shown as a secondary 
disability.  The records associated with the SSA 
determination also indicate severe impairment caused by the 
appellant's CAD status post stent placement and right carotid 
endarterectomy.  Additionally, the appellant has demonstrated 
symptoms of memory loss and confusion associated with multi-
vessel infarct dementia.  A computer tomography scan revealed 
changes consistent with Alzheimer's disease.

These findings are supported by private and VA treatment 
records showing severe impairment caused by CAD and the 
residuals of a cerebrovascular accident.  It is clear that 
the appellant suffers from severe impairment, but not due to 
his service-connected PTSD.

As noted above, the appellant was denied entitlement to 
service connection for his CAD and thus extraschedular 
consideration may not be based on the residuals of this 
disability.  The effect of the appellant's service-connected 
PTSD on his ability to work is clearly contemplated in, and 
compensated by, the assigned disability rating.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, while not diminishing the impact that the service-
connected PTSD has on the appellant's industrial capacity, 
this is already taken into consideration in the assigned 
rating.

Considering the above evidence, the Board does not find that 
the appellant's service-connected disability causes 
interference with employment, which is sufficient to warrant 
referral for consideration of an extraschedular rating.  
Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor, which would allow 
for the assignment of an extraschedular rating such as 
frequent hospitalizations.  Specifically, the record does not 
show that the appellant has required any hospitalizations 
related to his service-connected PTSD.

Based on the record, referral of this issue to appropriate VA 
officials for extraschedular consideration is not warranted.

In summary, for the reasons and bases, which have been 
expressed above, the Board concludes that the preponderance 
of the evidence is against this claim of entitlement to TDIU.  
The benefit of the doubt rule accordingly need not be 
applied.  The appellant's claim of entitlement to TDIU is 
denied.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


